Citation Nr: 1516823	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-09 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder, anxiety disorder, and major depressive disorder. 

2.  Entitlement to service connection for bilateral carpal tunnel syndrome. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	John Berry, Esq. 


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1988 to September 1996, with additional service in the Naval Reserves. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2010 and February 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, and Manila, the Republic of the Philippines, respectively. 

Although the Veteran's psychiatric claim before the Board is for entitlement to service connection for PTSD, the Board notes that the Veteran has been diagnosed with other psychiatric conditions to include anxiety and major depression.  The scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Accordingly, the claim of service connection for PTSD has been recharacterized as service connection for an acquired psychiatric disability, which encompasses all psychiatric disabilities diagnosed along with their associated symptoms. 

The issue of entitlement to service connection for an acquired psychiatric disorder is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current bilateral tinnitus has been etiologically related to hearing loss; no hearing loss is seen during active service.  

2.  The Veteran's current bilateral carpal tunnel syndrome is not etiologically related to active service.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral carpal tunnel syndrome have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113 (West 2014); 38 C.F.R. § 3.303, 3.309 (2014).

2.  The criteria for entitlement to service connection for bilateral tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113 (West 2014); 38 C.F.R. 
§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

VA satisfied its notice requirement to the Veteran with respect to his service connection claims in August 2010 and August 2012 notices.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA also met its duties to assist, which includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  Neither the Veteran nor his representative have provided any argument or factual basis, to conclude that any service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal (i.e. the Veteran's current level of disability).  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

With respect to examinations, the Veteran has been afforded a VA audiological examination in February 2013 and PTSD examinations in December 2010 and February 2013.  The Board finds these examinations and opinions are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).   The Board notes that an examination related to the Veteran's carpal tunnel syndrome did not take place.  Here, no examination or nexus opinion is required.  Any opinion would be speculative, as there is no injury, disease, or event during service to which such a currently diagnosed disorder could be related.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible. No further assistance to the Veteran in developing the facts pertinent to his claims currently on appeal is required to comply with VA's duties to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Here, the Veteran has been diagnosed with bilateral carpal tunnel syndrome, which may be considered an organic disease of the nervous system and is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply. See Walker v. Shinseki,  718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

For a chronic disease such as carpal tunnel syndrome (as an organic disease of the nervous system), service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be established with certain chronic diseases, including organic diseases of the nervous system, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

A.  Tinnitus

The Veteran has tinnitus, claimed by the Veteran as a high pitched ringing in both ears.  The February 2013 VA audiological examiner noted that the ringing was matched at 50 dB at 6000 Hz and 45 dB on the left ear at 6000 Hz.  The February 2013 examiner also diagnosed the Veteran with bilateral sensorineural hearing loss, the first diagnosis of record.  The examiner opined that the Veteran's tinnitus is at least as likely as not a symptom associated with the hearing loss.  As the only medical opinion determining etiology, the Board relied on this medical opinion heavily in determining whether the tinnitus could be service-connected.  

Despite the Veteran's reports of tinnitus in 1994, the closest audiological screening to the time period asserted by the Veteran is the July 1996 separation exam.  Since the February 2013 examiner associates the Veteran's tinnitus with hearing loss, the Board evaluated this record for evidence of hearing loss, but found none.  During the July 1996 separation examination, the Veteran's hearing was normal with 10, 5, 0, 0, 10 decibels (dB) in the right ear and 10, 5, 0, 0, 5 dB seen in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively (Hz).  These results were effectively the same as the Veteran's enlistment audiological examination in August 1988 with 15, 10, 0, 0, 5 dB in the right ear and 10, 10, 0, 0, 0 dB in the left ear.  No hearing loss is seen despite the Veteran's reports of extensive noise exposure during service.  

Post-service, the first documented complaints of tinnitus are associated with the Veteran's November 2011 claim.  He did not complain of or received treatment for tinnitus at any of his many medical appointments leading to present time.   

In reconciling the evidence of record, the Board finds that the Veteran's tinnitus did not stem from his military service.  Since a VA examiner determined that it is at least as likely as not that the Veteran's tinnitus is a result of his hearing loss, and no hearing loss is seen until more than a decade later, the Board finds the preponderance of the evidence is against the claim.  Without evidence of hearing loss in service, the tinnitus cannot be linked to active service.  

B.  Carpal tunnel 

The Veteran has bilateral carpal tunnel syndrome as proven by September 2010 VA nerve conduction tests.  The Veteran contends that the carpal tunnel is a result of lifting, pulling and gripping during his active service.  

The service treatment records, including the July 1996 separation examination, fail to demonstrate injury to either wrist. Moreover, the Veteran made no complaints regarding numbness, tingling, pain, or other symptoms generally associated with carpal tunnel during active service.  

Post-service, the first complaints and evaluation for this condition come nearly 14 years after discharge in 2010.  None of the Veteran's treating physicians relates the bilateral carpal tunnel to any event or incident in service.  These medical professionals merely treat the Veteran's symptoms.  

The only person relating carpal tunnel syndrome to military service is the Veteran.  While the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge, he is not competent to provide an opinion as to etiology.  Layno v. Brown, 6 Vet. App. 465.  The etiology of a condition as complex as carpal tunnel requires an individual with specialized medical training, training that the Veteran does not have.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   Without evidence of nexus, the Board must deny the Veteran's claim.  


ORDER

Service connection for tinnitus is denied. 

Service connection for bilateral carpal tunnel syndrome is denied. 


REMAND

Although the Veteran has had two VA examinations provided for PTSD,  no examination has been provided regarding the Veteran's non-PTSD psychiatric disorders.  The Veteran has been diagnosed with a number of other psychiatric conditions, including anxiety and major depression, for which an opinion has not been specifically given.  Accordingly, remand is required for an examination and etiological opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA psychiatric treatment records since February 2012.  

2.  After the above development is completed, schedule the Veteran for a VA examination to evaluate the etiology of the Veteran's non-PTSD psychological disorders. 

In doing so, the examiner should answer the following question: 

For each of the Veteran's psychiatric disorders other than PTSD, which have been diagnosed during the period on appeal, to include anxiety, and major depressive disorder, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any of these psychiatric disorders had their onset during or are otherwise related to active duty service?

The examiner should consider the effect of the Oklahoma City bombing in April 1995 and the 1996 death of the Veteran's mother had in developing any currently diagnosed psychiatric disorder. 

The entire claims file should be provided to the examiner with a copy of this remand in its entirety. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


